Filed 6/16/16 P. v. Jones CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C080584

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF15434)

         v.

TERRELL DWAYNE JONES,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)

                                                    BACKGROUND

         A felony complaint charged defendant Terrell Dwayne Jones with second degree
burglary (Pen. Code, § 459; count 1; undesignated statutory references are to the Penal

                                                             1
Code), grand theft (§ 487, subd. (a); count 2), false information to a peace officer
(§ 148.9, subd. (a); count 3), and possession of a controlled substance
(methamphetamine) (Health & Saf. Code, § 11377, subd. (a); count 4). With respect to
counts 1 and 2, it was also alleged that defendant had a prior strike conviction.
(§§ 1170.12, subds. (b) & (c), 667, subds. (d) & (e).)
       Pursuant to a negotiated disposition, defendant pleaded guilty to grand theft and
admitted the prior strike allegation. With respect to the theft offense, defendant admitted
that he stole a handheld invoice computer and printer from a deliveryman who had left
these devices on a counter in a market. As part of the plea agreement, the parties agreed
that defendant would be placed on probation and the remaining counts and the prior strike
allegation would be dismissed if he completed a residential treatment program. The
parties further agreed that if defendant did not complete the program he would be
sentenced to six years in state prison.
       Defendant failed to successfully complete the residential drug treatment program.
As a consequence, the trial court sentenced him to six years in prison, with credit for time
served of 96 days. The trial court also imposed a $300 restitution fine (§ 1202.4, subd.
(b)), a suspended parole revocation restitution fine in the amount of $300 (§ 1202.45), a
$40 court operations fee (§ 1465.8, subd. (a)), and a $30 conviction assessment fee (Gov.
Code, § 70373).
       Defendant filed a timely notice of appeal. The trial court granted defendant’s
request for a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. To date, defendant has not filed a
supplemental brief. Having undertaken an examination of the entire record pursuant to

                                               2
Wende, we find no arguable error that would result in a disposition more favorable to
defendant.

                                      DISPOSITION

      The judgment is affirmed.



                                                      HULL                  , Acting P. J.



We concur:



      ROBIE                , J.



      BUTZ                 , J.




                                            3